Citation Nr: 0830630	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-29 7000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for diabetic 
retinopathy. 

2. Entitlement to service connection for depressive disorder 
or dysthymic disorder.  

3. Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1967 to September 1969.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2006 and in August 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In March 2007, the veteran withdrew his request for a hearing 
before a Decision Review Officer. 

On VA examination in October 2005, hypertensive retinopathy 
was diagnosed, and on VA examination in October 2006, 
hypertension and diabetic nephropathy were identified as 
complications of diabetes mellitus, raising claims of 
secondary service connection, which are referred to the RO 
for appropriate action.  

The claim of service connection for depressive disorder or 
dysthymic disorder and the claim for a total disability 
rating for compensation on based on individual 
unemployability are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Diabetic retinopathy is not currently shown.  


CONCLUSION OF LAW

Diabetic retinopathy was not incurred in or aggravated by 
service, and service connection for diabetic retinopathy is 
not proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2007). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2005 and in March 2006.  The 
veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence 
of a current disability; evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service; and evidence 
that the disability was caused or aggravated by a service-
connected disability.  



The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim). 

To the extent that the VCAA notice of the provisions for the 
degree of disability assignable and for the effective date of 
the claim was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
May 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination.  The RO obtained the service treatment records 
and VA records.    



As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus and its complications, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

As for secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual Background

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of retinopathy.  On 
separation examination, the veteran denied eye trouble, and 
uncorrected distant vision was 20/20 in each eye.

After service, VA records, dated in March and in July 1999, 
document diabetes mellitus.  

In a rating decision in February 2002, the RO granted service 
connection for diabetes mellitus, effective from March 2001.  

VA records show that in April 2003 the veteran complained of 
decreased vision.  The pertinent findings were refractive 
error and cataract.  On VA examinations in July 2003 and in 
November 2004, the veteran complained of poor vision since 
1988 with a single episode of a change of vision in 1998.  
The pertinent finding was no evidence of proliferative 
retinopathy.  

In April 2005, a VA eye examination revealed no evidence of 
diabetic retinopathy.  On VA ocular examination in October 
2005, diabetic retinopathy was not found.  In March 2007, 
digital retinal imaging and visual examination revealed no 
diabetic retinopathy.  

Analysis

On the basis of the service treatment records diabetic 
retinopathy was not affirmatively shown to be present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As there is no competent evidence either contemporaneous with 
or after service that diabetic retinopathy was noted during 
service, the principles of service connection pertaining to 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

After service, although the veteran complained of vision 
problems, diabetic retinopathy has not been diagnosed.  

In the absence of proof of current diabetic retinopathy, 
there is no valid claim of service connection to include on a 
secondary basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

ORDER

Service connection for diabetic retinopathy is not 
established, and the appeal is denied. 


REMAND

On the claim of service connection for depressive disorder or 
dysthymic disorder, on VA examination in December 2005, the 
VA examiner concluded that depressive disorder was not caused 
by or the result of the service-connected diabetes mellitus 
as the depressive disorder preceded the onset of diabetes 
mellitus. 

On VA psychiatric consultation in January 2006, the diagnosis 
was dysthymic disorder, which was recently aggravated by 
complications of diabetes mellitus. 

On the current record, the evidence is inconclusive as to 
whether the current dysthymic disorder is permanently made 
worse by service-connected diabetes mellitus. 

On the claim for a total disability rating for compensation 
on based on individual unemployability, there is no objective 
evidence on the question of unemployability. 

As the record does not contain sufficient evidence to decide 
the claims, further development under the duty to assist is 
needed.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric to determine whether it is as 
likely as not that the veteran's current 
psychiatric disorder is aggravated by 
service-connected diabetes mellitus.  The 
claims folder must be made available to 
the examiner for review.

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." 



Rather, it means that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is medically sound 
to find in favor of as it is to find 
against.

And the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a 
worsening of symptoms. 

2. Schedule the veteran for a VA 
examination to determine whether the 
veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected diabetes 
mellitus.  The claims folder should be 
made available to the examiner for review.  

3. After the requested development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


